- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New well confirms potential of light oil in Tupi Rio de Janeiro, October 06th, 2010  Petróleo Brasileiro S.A. - Petrobras announces that the drilling of the eighth well in the Tupi area confirmed the potential of light oil in the pre-salt reservoirs, in ultra-deep waters of Santos Basin. The new well, referred to as 3-BRSA-839A-RJS (3-RJS-675A), and informally known as Iracema Norte, is located in the Tupi Evaluation Plan area, in a water depth of 2,247 meters, approximately 240 km from the coast of the state of Rio de Janeiro and 06 km to the northeast of Iracema well - 4-RJS-647 (4-BRSA-711). The well 3-RJS-675A, drilled in a lower structural position than well 4-RJS-647, confirmed the depth of oil/water contact and proved, through cable test samples, the discovery of light oil with the same characteristics of Iracema well, with density of approximately 29 o API. The information obtained in the well and in the other wells already drilled in the area reinforces the estimates of the potential of 5 to 8 billion barrels of recoverable light oil and natural gas in the pre-salt reservoirs of the Tupi area. The Consortium, comprised of Petrobras (65% - Operator), BG Group (25%) and Galp Energia (10%), for the exploration of the block BM-S-11, where the Tupi area is located, will give continuity to the activities and to the investments foreseen in the Evaluation Plan approved by the ANP which provides for the drilling of other wells until the declaration of marketability, expected to take place in December 2010. This press release is merely of an informative nature, it does not constitute an offer, invitation or request of subscription offer or purchase of any securities in Brazil or in any other jurisdiction and, therefore, it should not be used as basis for any investment decision. www.petrobras.com.br/ri Para mais informações: PETRÓLEO BRASILEIRO S. A.  PETROBRAS Relacionamento com Investidores I E-mail: petroinvest@petrobras.com.br / acionistas@petrobras.com.br Av. República do Chile, 65 - 2202 - B - 20031-912 - Rio de Janeiro, RJ I Tel.: 55 (21) 3224-1510 / 9-282-1540 This document may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (Securities Act), and Section 21E of the Securities Exchange Act of 1934, as amended (Exchange Act) that merely reflect the expectations of the Companys management. Such terms as anticipate, believe, expect, forecast, intend, plan, project, seek, should, along with similar or analogous expressions, are used to identify such forward-looking statements. These predictions evidently involve risks and uncertainties, whether foreseen or not by the Company. Therefore, the future results of operations may differ from current expectations, and readers must not base their expectations exclusively on the information presented herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 6, 2010 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
